Citation Nr: 1732919	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for lumbar spine disability and assigned the same an initial 40 percent rating, effective July 29, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent VA evaluation of his lumbar spine disability in July 2016.  The examiner provided the results of range of motion testing.  In responding to inquiries in the examination report as to range of motion, the examiner reported that there was no evidence of pain on weight-bearing.  The examiner, however, was not asked and did not provide, results of range of motion testing considering weight-bearing and nonweight-bearing motion.  The final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner did not report that range of motion testing in weight-bearing and nonweight-bearing was not appropriate for the Veteran.  Thus, on remand, the AOJ should afford the Veteran a VA examination in order to obtain sufficient range of motion testing results.

While the Veteran is already in receipt of a 40 percent evaluation for his lumbar spine disability, and such represents the highest evaluation contemplated by the pertinent criteria for motion limited by degrees; it is possible that the Veteran's range of motion, considering weight-bearing and nonweight bearing motion, may reveal motion so limited as to be ankylosis, warranting a higher evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The Veteran, during VA treatment in August 2015, sought information from VA to submit as part of his claim for disability benefits from the Social Security Administration (SSA) for his back disability.  Also, the Veteran's most recent VA treatment records associated with the claims file are dated in May 2017.  On remand, the AOJ should obtain and associate with the claims file the Veteran's SSA records and his updated VA treatment records.

In connection for his claim of entitlement to service connection for a back disability, the Veteran submitted a September 2010 VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in favor of Physicians Associates.  Those records were obtained; however, such include record of treatment in the years prior to the current appellate period which begins in July 2010.  On remand, the AOJ should seek the Veteran's updated private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's SSA records; and his VA treatment records dated since May 2017.

2. Contact the Veteran and inform him that his private treatment records from Physicians Associates currently associated with the claims file are dated prior to July 2010, the beginning of the current appellate period.  Provide him with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain any outstanding relevant private treatment records dated from July 2010 to the present.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, afford the Veteran a VA examination to determine the severity of his lumbar spine disability.  All clinically indicated tests and consultations should be performed and any findings reported in detail and a Disability Benefits Questionnaire (DBQ) should be used, if possible. 

The examiner should test the range of motion of the lumbar spine using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4. After completion of the above and any additional development deemed necessary, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




